Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of December 1st 2020 has been considered.
Claim 1 has been amended.
Claim 2 was cancelled.
Claims 1 and 3-10 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claims 1, 3, 4 and 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Batista, “Recovery of Proteins from Fish Waste Products by Alkaline Extraction” (from Eur Food Res. Technology (1999) 210:84-89).

Regarding claims 1 and 3: Batista discloses a method for recovery of protein from animal by-product (i.e., fish processing waste) by sequential isoelectric solubilization of the animal by-product, the method comprising the steps of: isoelectric solubilization of the animal by-product in one of an acid or alkali solution to provide a first solubilized protein fraction; separating the first solubilized protein fraction from unsolubilized animal by-product; isoelectric solubilization of the unsolubilized animal by-product in another of the acid or alkali solution to provide a second solubilized protein fraction; separating the second solubilized protein fraction from unsolubilized animal by-product; and recovery of protein from the first and/or second solubilized protein fractions, wherein the protein from the first and second solubilized protein fractions are recovered by combining the first and second solubilized protein fractions in an amount to provide an acidic solubilized protein fraction having a pH of 5-6 to effect precipitation of the protein (see Batista abstract; page 85).
Regarding claim 4: Batista discloses recovering protein from fish sawdust (see Batista page 84, right column). Given the fact fish sawdust is the sawdust from sawing fish into steaks or other products, fish sawdust clearly includes parts of fish heads, skin, 
Regarding claim 6: Batista discloses the isoelectric solubilization steps are carried out in a beaker with a stirrer (i.e., a stirred reactor) (see Batista page 85, left column).
Regarding claim 7: Batista discloses the solubilized protein fraction is separated from the unsolubilized animal by-product by means of centrifugation (see Batista page 85, left column).
Regarding claims 9 and 10: Batista discloses recovering protein from fish sawdust, wherein the fish sawdust is in the form of a thick paste when thawed (see Batista page 84, right column). Given the fact fish sawdust comprises small particles (i.e., dust), which forms a thick paste when thawed, Batista meets the “size-reduced” step in claim 9 and the “homogenized” step in claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Batista, “Recovery of Proteins from Fish Waste Products by Alkaline Extraction” (from Eur Food Res. Technology (1999) 210:84-89).
Batista is applied in the rejection of claims 1, 3, 4 and 6-10 under 35 USC §102 above.

Regarding claim 8: The language in claim 8 reads on a continuous process. While Batista discloses a batch process, the claimed continuous operation would have been obvious in light of the batch process in Batista (see MPEP §2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batista as applied to claims 1, 3, 4 and 6-10 above, and further in view of NPL Tian et al., “Recovery of Rilapia (Oreochromis niloticus) Protein Isolate by High-intensity Ultrasound-Aided Alkaline Isoelectric Solubilization/Process” (from Food Bioprocess Technology vol. 8, pp. 758-769).

Regarding claim 5: Batista discloses a method of processing fish waste and of extracting fish protein by chemical extraction processes using alkaline and/or acidic solutions (see Batisa abstract; pages 84-85) but fails to disclose using ultrasound to treat the fish waste; However, Tian discloses recovery of fish (i.e., Tilapia) protein isolate by high intensity ultrasound-aided alkaline isoelectric solubilization/precipitation process where the ultrasound treatment of the solubilized protein improved the gelling properties of the protein isolates, and the solubility and consistency of the solubilized protein (i.e., homogenates) (see Tian abstract; results and discussion; conclusion). Therefore, it would have been obvious to a skilled artisan to have modified Batista and to have sonicated the solubilized protein in order to improve the solubility and consistency of the solubilized protein, and to improve the gelling properties of the protein isolates, and thus arrive at the claimed limitations. 

Response to Arguments
Applicant's arguments filed on December 1st 2020 have been fully considered but they are not persuasive. 
In view of Applicant’s arguments, see “Remarks” filed on December 1st 2020, with respect to the rejections of claims 1-10 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Batista and Tian (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ASSAF ZILBERING/Examiner, Art Unit 1792